Citation Nr: 0504794	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Timeliness of the veteran's request for waiver of recovery of 
an overpayment of pension benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to September 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 determination of the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (Committee) at the 
Phoenix Regional Office (RO), which denied waiver of recovery 
of an overpayment of pension benefits on the basis that the 
request was not timely filed.  In January 2003, the veteran 
requested a Travel Board hearing at the RO.  He canceled the 
hearing request in June 2003.  After the case was certified 
to the Board for appellate review, the veteran submitted 
additional medical evidence directly to the Board.  The 
additional evidence consists of photocopies of correspondence 
from the RO to the veteran, photocopies of prior RO 
decisions, and contentions of the veteran that were already 
associated with the claims file and considered by the RO.  
Because the documents and statements are duplicates, and 
cumulative to evidence already of record, remanding this case 
for consideration of that evidence by the RO in the first 
instance is not required.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Board notes that in a VA Form 21-22 dated in May 2001, 
the veteran appointed a recognized veterans service 
organization to serve as his representative.  By filing that 
VA Form 21-22, the veteran effectively revoked the 
appointment of representation that he previously granted to a 
different recognized veterans service organization.  See 
38 C.F.R. § 20.607.  In May 2004 correspondence to the RO, 
the veteran expressly reported, "[t]he [representative 
appointed in May 2001] will no longer have any dealing with 
this."  In order to clarify the veteran's wishes regarding 
representation (and because the May 2004 correspondence 
appeared to represent a revocation of his previous power of 
attorney), the Board sent November 2004 correspondence to the 
veteran, requesting that he formally appoint a representative 
(if he should so desire) by executing (and returning to the 
Board) an attached VA Form 21-22.  The Board informed him 
that his case would be held in abeyance for 30 days pending 
his response.  The veteran has not responded to the Board's 
request, and has not otherwise indicated any intent to 
appoint another representative.  In light of the above, the 
Board finds that the veteran is unrepresented in this current 
appeal.  The RO should inform him of the need to execute a 
proper power of attorney, should he desire representation, in 
any future claims.


FINDINGS OF FACT

1.  On March 12, 1998, the veteran was notified that he had 
an outstanding debt in the amount of $20,943 resulting from 
an overpayment of VA pension benefits; notification of the 
indebtedness was sent to his correct address of record; he 
was advised that he could seek a waiver of the overpayment 
and of his procedural and appellate rights.  

2.  The veteran's request for a waiver of recovery of the 
overpayment was received by the RO in February 2001.  


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of pension benefits was not timely.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Under the provisions of the VCAA and its 
implementing regulations, on receipt of a claim for benefits 
VA will notify the claimant of the evidence that is necessary 
to substantiate the claim. VA will also make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  In addition, the 
disposition of this case is based on the operation of law.  
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  Therefore, the VCAA (and, 
it follows, its implementing regulations) is not for 
application in this matter.  

Background

Historically, in April 1996 the RO notified the veteran that 
he had been awarded VA pension benefits, effective June 1, 
1995.  He was advised that the rate of his pension was based 
on his being a single veteran with no dependents, with no 
countable income from earnings, social security benefits, 
retirement benefits, or other sources.  The April 1996 award 
letter included notice that the veteran was responsible for 
notifying VA immediately of any changes in his income, in the 
number or status of his dependants, if his net worth 
increases, or if he moves.  

In December 18, 1997 correspondence from the RO, the veteran 
was informed that VA had received information from the Social 
Security Administration showing that he had been in receipt 
of Social Security benefits that had not been reported to VA.  
The correspondence further informed him of the amounts of the 
reported Social Security benefits, and he was asked to 
respond if the reported rates were incorrect.  It was 
proposed that the veteran's VA benefit payments be reduced 
effective June 1, 1995, and he was notified that the 
adjustment would result in an overpayment of VA pension 
benefits that had been paid to him.  

In a VA Form 21-4138 received by the RO on February 11, 1998, 
the veteran reported that he began to receive Social Security 
benefits in June 1996.  He stated that he called a VA office 
in Seattle, Washington, as early as June 1996, and reported 
his Social Security income to a VA employee.  He did not 
dispute the rates of his Social Security benefits as reported 
in the December 1997 correspondence from the RO.  

In a letter from the RO dated February 24, 1998, the veteran 
was notified of the adjustment reducing his VA pension.  He 
was also informed that "[b]ecause you didn't dispute the 
Social Security rates we told you about, we're assuming the 
information that Social Security gave us was right."  The 
letter notified the veteran that he had been paid too much 
due to adjustments of his VA pension benefits, and he would 
shortly be informed by VA of the amount of the overpayment.  

In a letter received by the RO on March 2, 1998 (forwarded to 
VA by the veteran's representative), the veteran provided 
information pertaining solely to claims of entitlement to 
service connection for various disabilities.  The letter did 
not included argument, or otherwise provide any information, 
regarding the reduction of his VA pension benefits.  

In correspondence from the RO dated March 12, 1998, the 
veteran was notified that the amount of the overpayment of VA 
pension benefits was $20,943.  He was also provided notice of 
his right to dispute the debt, and of his right to request 
waiver of recovery of the debt.  He was instructed to 
carefully read the instructions for requesting a waiver that 
were included on the back of the correspondence, including 
the requirement that his waiver request must be submitted to 
VA in writing within 180 days of the March 12, 1998 
correspondence.  There is no indication that the debt 
notification letter was returned by the postal authorities as 
undeliverable.

The record shows no correspondence from the veteran that can 
be construed as a request for waiver within the 180 days 
after the debt notification notice.  In a May 1998 letter, he 
requested that he "be checked for Agent Orange and related 
cancer in regard to my application for compensation."  In a 
June 1998 letter, the veteran requested that the RO "send me 
a copy of this new evidence that you have received from the 
social security, that shows I am making more than I should."  

The first written notice from the veteran indicating that he 
seeks a waiver of overpayment debt is in a VA Form 21-4138 
dated February 15, 2001.  A VA memorandum associated with the 
veteran's waiver request indicates that the RO received the 
request on February 20, 2001.  In his waiver request, the 
veteran again reported that he began receiving Social 
Security benefits in June 1996.  He further stated that he 
asked VA "to stop my VA pension immediately" when he began 
to receive the Social Security benefits, and he asserted that 
"VA failed to do this[;] my request to stop the [VA] pension 
is part of my record."  He also submitted a photocopy of the 
VA Form 21-4138 containing his waiver request, and on the 
back he wrote, "[t]his is the 3rd time since Jan[uary] 1998 
that I have put in this request."  

By decision in April 2002, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding 
that the request was not timely inasmuch as the February 2001 
waiver request was made well beyond 180 days following the 
March 12, 1998 RO correspondence that notified him of the 
overpayment of VA pension benefits.  The Committee further 
noted that the veteran had submitted no evidence showing he 
had not received the March 1998 debt notification letter from 
the RO, or showing that that he was prevented from filing a 
timely waiver request due to circumstances beyond his 
control.  

Legal Criteria and Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2004).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)). The Court specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.

The Board finds that the veteran received proper notification 
of the overpayment indebtedness and his right to request a 
waiver of recovery of the debt, that the 180-day time limit 
to request waiver was triggered on March 12, 1998, and that, 
hence, his ultimate request for waiver in February 2001 was 
not timely filed.  

The record reflects that the veteran was notified of an 
overpayment of VA pension benefits, and informed him of his 
right to request a waiver of recovery of the debt, at his 
address of record on March 12, 1998.  In subsequent 
correspondence dated in June 1998, the veteran apparently 
referred to the March 1998 debt notification letter from the 
RO, when, in essence, he claimed that the overpayment had not 
been validly created.  In statements received subsequent to 
the March 12, 1998 debt notification letter (and prior to the 
February 2001 request for waiver of recovery of the debt), 
the veteran expressed disagreement as to the propriety of the 
creation of overpayment, but submitted no waiver request.

Based upon the evidence of record, the Board finds that no 
request for waiver was submitted within the 180 day time 
limit.  The Board further finds that there is no evidence of 
a delay in the veteran's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
due to VA or postal authority error or due to other 
circumstances beyond his control.  In fact, the veteran's 
June 1998 correspondence indicates he received the notice 
promptly and pursued his claim as to the validity of the 
overpayment created.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds the 
preponderance of the evidence is against the claim that a 
timely request for waiver was submitted.  


ORDER

The appeal to establish that a request for waiver of recovery 
of an overpayment of VA pension benefits was timely submitted 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


